Title: To George Washington from Abraham Hardenbergh, 22 May 1789
From: Hardenbergh, Abraham
To: Washington, George



New York May 22nd 1789.

The Petition of Abraham Hardenbergh late an Officer in the first New York Regiment in the Army of the United states Sheweth
That he is advised that the Office of Geographer to the United states has become vacant by the death of Captain Hutchins—That Your petitioner has been employed as one of the Commissioners to ascertain the Line of Jurisdiction between the State of New York and the Commonwealth of Pennsylvania in which he trusts he has discharged his duty with Ability and propriety. That he deems himself possessed of the Talents necessary to fill the Office of Geographer and therefore begs leave to Solicit that Appointment.

That to evince Your petitioners Qualifications for that Office he begs leave to refer to the Certificate of Simeon DeWitt Esquire late Geographer General to the Army of the United states and the present Surveyor General for the State of New York and of Peter Wilson one of the professors in Columbia College accompanying this his petition. And your petitioner as in duty bound shall ever pray &c.

Abraham Hardenbergh

